DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 29 December 2020 has been entered.  Claims 1-20 remain pending in the present application.  Applicant’s amendments to the Specification and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action dated 29 September 2020.  Additionally, Applicant’s amendments to the Claims have overcome most but not all the 112(b) rejections previously set forth in the Non-Final Office Action dated 29 September 2020.  The 112(b) rejections of claims 3 and 13 have been respectfully maintained in part as discussed in the Office Action below.  Any new and/or pending objections and/or rejections can be found in the Office Action below.  

Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive.
Applicant contends that at least the prior art reference to Mangal et al. (US 2020/0004244 A1) fails to teach or suggest features directed to the amended limitation of determining whether a first gesture corresponds to the at least one gaze direction of the gaze pattern when the first gaze does not correspond to at least one gaze direction of the gaze pattern, and subsequently using the first gesture determination for .  

Claim Objections
Claim 1 is objected to because of the following informalities: in lines 18-19, it appears Applicant intended “to at least one gaze direction of the gaze pattern” to read --to the at least one gaze direction of the gaze pattern--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: in lines 11-12, it appears Applicant intended “to at least one gaze direction of the gaze pattern” to read --to the at least one gaze direction of the gaze pattern--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, when the first gaze does not correspond to at least one gaze direction of the gaze pattern” (emphasis added).  This is deemed to be new matter because Applicant’s original disclosure does not appear to provide adequate written description to support such claimed subject matter.  While Applicant’s original disclosure discusses that gaze and/or gesture detection can be utilized as an input in order to determine driver awareness, nothing in the original disclosure provides adequate support for performing a gesture check when a gaze check fails; i.e., the original disclosure does not provide support for the order to operation being claimed in that when a gaze check fails, a gesture check is then performed.  Claims 2-10 and 12-20 are rejected as failing to comply with the written description requirement by virtue of their dependency on independent claims 1 and 11, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-the gaze pattern is restarted” (emphasis added).  It is unclear what is meant by restarting the gaze pattern.  Here, the claims never start a gaze pattern in order for it to be restarted.  Rather, the claims merely recite that the gaze pattern is defined as established in claim 1.  Accordingly, it is unclear what constitutes a restart of the gaze pattern.  Here, Applicant’s original disclosure (the specification and drawings) offers no description to aid in understanding what restarting of the gaze pattern would have included.  For example, Paragraph [0035] of the Specification describes monitoring an amount of time since the gaze pattern was originally defined, and upon elapse of some time, the gaze pattern is to be updated (i.e., the gaze pattern is to be re-defined, which is a restart of defining the gaze pattern).  Similarly, Paragraph [0040] of the Specification describes that when too much time has elapsed from a first gaze match, the gaze pattern matching process is restarted (i.e., checking whether a gaze of the drivers corresponds to a gaze direction of the gaze pattern is restarted).  As such, the original disclosure offers no direct support that would clarify what Applicant had intended “the gaze pattern is restarted” in the context of the condition recited in the claim.   Accordingly, the metes and bounds of the claim are unclear.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that when an elapsed time between the first gaze of the driver corresponding to the first location is greater than a predefined amount of time, the gaze pattern is re-defined to include an updated gaze direction corresponding to a 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites the limitation “determine an elapsed time from the first gaze of the driver corresponding to the first location, wherein when the elapsed time is greater than a predefined amount of time, the gaze pattern is restarted” (emphasis added).  It is unclear what is meant by restarting the gaze pattern.  Here, the claims never start a gaze pattern in order for it to be restarted.  Rather, the claims merely recite that the gaze pattern is defined as established in claim 11.  Accordingly, it is unclear what constitutes a restart of the gaze pattern.  Here, Applicant’s original disclosure (the specification and drawings) offers no description to aid in understanding what restarting of the gaze pattern would have included.  For example, Paragraph [0035] of the Specification describes monitoring an amount of time since the gaze pattern was originally defined, and upon elapse of some time, the gaze pattern is to be updated (i.e., the gaze pattern is to be re-defined, which is a restart of defining the gaze pattern).  Similarly, Paragraph [0040] of the Specification describes that when too much time has elapsed from a first gaze match, the gaze pattern matching process is restarted (i.e., checking whether a gaze of the drivers corresponds to a gaze direction of the gaze pattern is restarted).  As such, the original disclosure offers no direct support that would clarify what Applicant had 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 10-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Mangal et al. (U.S. Publication No. 2020/0004244 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Mangal et al. (U.S. Publication No. 2020/0004244 A1) in view of Hanna (U.S. Publication No. 2018/0086339 A1) and Lee et al. (U.S. Publication No. 2020/0241824 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Mangal discloses a vehicle control handoff system (see at least: Mangal, Abstract and Paragraph [0011]) comprising: 
a controller (controller 30) comprising a processor (processor 32) (see at least: Mangal, Paragraph [0014]); 
one or more environment sensors (object-detector(s) 20) communicatively coupled to the controller (see at least: Mangal, Paragraph [0012] and Fig. 1); and
an imaging device (operator-monitor 24) communicatively coupled to the controller (see at least: Mangal, Paragraph [0013] and Fig. 1), wherein the controller is configured to (see at least: Mangal, Paragraph [0014]): 
receive image data of a driver from the imaging device (see at least: Mangal, Paragraphs [0013]-[0014], [0028], and Fig. 1); 
receive one or more signals corresponding to an environment of a vehicle from the one or more environment sensors (see at least: Mangal, Paragraphs [0012], [0014], [0026], and Fig. 1); 
define a gaze pattern based on information within the environment of the vehicle (see at least: Mangal, Paragraphs [0012], [0016], [0018], [0029]); 
determine a first gaze based on the image data of the driver (see at least: Mangal, Paragraphs [0013], [0016]-[0018], [0021], [0028]); 
determine whether the first gaze corresponds to at least one gaze direction of the gaze pattern (see at least: Mangal, Paragraphs [0013], [0016]-[0018], [0021], [0031]-[0032]); 
determine whether a first gesture corresponds to the at least one gaze direction of the gaze pattern when the first gaze does not correspond to at least one gaze direction of the gaze pattern (see at least: Mangal, Paragraphs [0013], [0023], [0029]; wherein when it is difficult to determine a driver’s gaze direction, ; and 
transfer control of a vehicle operation from control by the controller to the driver in response to determining that the first gaze or the first gesture corresponds to the at least one gaze direction of the gaze pattern (see at least: Mangal, Paragraphs [0011], [0015], [0036], [0038]). 
Cumulatively, Mangal discloses defining a gaze pattern based on primary targets and secondary targets detecting within the environment of the vehicle, and determining whether the driver has gazed at these primary targets and secondary targets before transferring control of the vehicle to the driver (see at least: Mangal, Paragraphs [0015]-[0016], [0018], [0031]-[0032]).  Mangal also discloses that the processor determines the relative location of the targets and the gaze of the driver (see at least: Mangal, Paragraph [0014]), discloses the tracking of each target (see at least: Mangal, Paragraph [0018]), and discloses using relative positions of the targets with respect to the vehicle in order to identify and classify the targets (see at least: Mangal, Paragraph [0029]).  Accordingly, based on the disclosure as a whole, because Mangal discloses determining relative positions of targets within the environment, determining a relative location of the targets and the driver’s gaze, and determining whether the driver has a gaze pattern comprising a first gaze direction corresponding to a first location within the environment of the vehicle.  Here, the gaze pattern would have required knowledge of at least one gaze direction corresponding to a first location within the environment of the vehicle in order to verify whether or not the driver has gazed in that direction.
Alternatively, if it is found that Mangal is not deemed to implicitly possess or inherently contain the limitation a gaze pattern comprising a first gaze direction corresponding to a first location within the environment of the vehicle, then Hanna is relied upon to teach identifying a first gaze direction corresponding to a first location within the environment of the vehicle, and subsequently determining whether a gaze of a driver corresponds to the first gaze direction (see at least: Hanna, Paragraphs [0049], [0051]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hanna in the invention of Mangal such that the gaze pattern included gaze directions corresponding to each of the relevant targets within the environment of the vehicle, and determining whether the driver’s gaze corresponded to those gaze directions in order to verify whether or not the driver has viewed or looked at those relevant targets.  The claim would have been obvious because a particular known technique of setting a gaze direction corresponding to a location within an environment of a vehicle and using that gaze direction to match with a gaze of a driver of the vehicle was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique 
Furthermore, if it is found that Mangal is not deemed to implicitly possess or inherently contain the limitation determine whether a first gesture corresponds to the at least one gaze direction of the gaze pattern when the first gaze does not correspond to at least one gaze direction of the gaze pattern, then Lee is relied upon to teach this feature.  Mangal discloses an invention for performing a verification that a driver is aware of an environment surrounding a vehicle before transitioning control of the vehicle from an autonomous mode to a manual driving mode (see at least: Mangal, Paragraphs [0015], [0025], [0040]).  Mangal primarily relies on using a gaze-direction of the driver to ensure that the driver has visually recognized the environment outside the vehicle.  Mangal also recognizes that there are instances when it would be difficult to determine a driver’s gaze-direction, for example, because the driver is wearing dark glasses, and/or there are instances of targets in the environment that are so close together that a change in gaze-direction to recognize the targets individually is difficult to distinguish (see at least: Mangal, Paragraph [0023]).  In such instances, Mangal relies on gesture recognition (head movement) in order verify that the driver is aware of the vehicle’s environment, particularly that the driver scans the area forward of the vehicle, checks the area behind and to the side of the vehicle using the mirrors, and checks blind-spot areas (see at least: Mangal, Paragraph [0023]).  Mangal further establishes that these are the same areas or directions for which a gaze-direction is checked (see at least: Mangal, Paragraph [0029]).  Lee teaches that when a driver’s eye-gaze cannot be determined, that the driver’s line of sight can be estimated based 

Regarding Claim 2:
the system of claim 1, wherein the controller is further configured to: 
determine a second gaze direction corresponding to a second location within the environment, wherein the gaze pattern comprises the first gaze direction corresponding to the first location and the second gaze direction corresponding to the second location within the environment of the vehicle (see at least: Mangal, Paragraphs [0016], [0018], [0031]-[0032]); Hanna, Paragraphs [0049], [0051]; and discussion of claim 1 above). 

Regarding Claim 3:
Mangal is deemed to disclose, or alternatively modified Mangal teaches, the system of claim 2, wherein the controller is further configured to: 
determine an elapsed time from the first gaze of the driver corresponding to the first location, wherein when the elapsed time is greater than a predefined amount of time, the gaze pattern is restarted (see at least: Mangal, Paragraphs [0018], [0020]-[0021], [0031]-[0032], [0035], and Fig. 3). 

Regarding Claim 4:
Mangal is deemed to disclose, or alternatively modified Mangal teaches, the system of claim 1, wherein the gaze pattern includes a gaze upon a stoplight located in the environment of the vehicle (see at least: Mangal, Paragraphs [0012], [0016], [0022], [0029]). 

Regarding Claim 5:
the system of claim 1, wherein the gaze pattern is not predefined by the driver because the processor or controller defines the gaze pattern based on the number of relevant targets that have been detected and classified as requiring verification of being seen by the driver (see at least: Mangal, Paragraphs [0016], [0018], [0026], [0029], [0031]-[0032]). 

Regarding Claim 7:
Mangal is deemed to disclose, or alternatively modified Mangal teaches, the system of claim 1, wherein the transfer of control includes a transfer from an autonomous driving mode to a human driving mode (see at least: Mangal, Paragraphs [0011], [0016], [0036], [0038]). 

Regarding Claim 10:
Mangal is deemed to disclose, or alternatively modified Mangal teaches, the system of claim 1, wherein the controller is further configured to: 
update the gaze pattern in response to an elapsed amount of time or a change in the environment of the vehicle (see at least: Mangal, Paragraphs [0020], [0031]-[0032], and Fig. 3). 

Regarding Claim 11:
Mangal discloses a method of vehicle control handoff (see at least: Mangal, Abstract, Paragraph [0024], and Fig. 3), the method comprising, 
receiving image data of a driver from at least one imaging device (see at least: Mangal, Paragraphs [0013]-[0014], [0028], and Fig. 1); 
receiving one or more signals corresponding to an environment of a vehicle from one or more environment sensors (see at least: Mangal, Paragraphs [0012], [0014], [0026], and Fig. 1); 
defining a gaze pattern that considers a first location within the environment of the vehicle based on the one or more signals (see at least: Mangal, Paragraphs [0012], [0016], [0018], [0029]); 
determining a first gaze based on the image data of the driver (see at least: Mangal, Paragraphs [0013], [0016]-[0018], [0021], [0028]); 
determining whether the first gaze corresponds to at least one gaze direction of the gaze pattern (see at least: Mangal, Paragraphs [0013], [0016]-[0018], [0021], [0031]-[0032]); and 
transferring control of a vehicle operation from control by a controller to the driver in response to determining that the first gaze corresponds to the at least one gaze direction of the gaze pattern (see at least: Mangal, Paragraphs [0011], [0015], [0036], [0038]). 
It is noted that the claim is directed to a method claim having contingent limitations, and therefore requires only those steps that must be performed and does not necessarily include steps that are not required to be performed because the condition(s) precedent are not met.  Accordingly, when the first gaze corresponds to the at least one gaze direction of the gaze pattern, the method does not require determining whether a first gesture corresponds to the at least one gaze direction.  As such, the See MPEP 2111.04.II)
However, in an effort to promote compact prosecution, Mangal is deemed to also disclose the following limitations:
determining whether a first gesture corresponds to the at least one gaze direction of the gaze pattern when the first gaze does not correspond to at least one gaze direction of the gaze pattern (see at least: Mangal, Paragraphs [0013], [0023], [0029]; wherein when it is difficult to determine a driver’s gaze direction, as discussed in Paragraph [0023], and therefore the system is unable to determine that the first gaze corresponds to at least one gaze direction of the gaze pattern, then a gesture (movement of the head of the driver) is determined to check and see if it corresponds to the at least one gaze direction of the gaze pattern (it is noted that Mangal identifies various gaze directions of the gaze pattern to include forward area in front of the vehicle, areas behind and to the side of the vehicle using vehicle mirrors, and blind-spot areas); and 
transferring control of a vehicle operation from control by a controller to the driver in response to determining that the first gaze or the first gesture corresponds to the at least one gaze direction of the gaze pattern (see at least: Mangal, Paragraphs [0011], [0015], [0023], [0025], [0033], [0036], [0038]). 
Cumulatively, Mangal discloses defining a gaze pattern based on primary targets and secondary targets detecting within the environment of the vehicle, and determining whether the driver has gazed at these primary targets and secondary targets before a gaze pattern comprising a first gaze direction corresponding to a first location within the environment of the vehicle.  Here, the gaze pattern would have required knowledge of at least one gaze direction corresponding to a first location within the environment of the vehicle in order to verify whether or not the driver has gazed in that direction.
Alternatively, if it is found that Mangal is not deemed to implicitly possess or inherently contain the limitation a gaze pattern comprising a first gaze direction corresponding to a first location within the environment of the vehicle, then Hanna is relied upon to teach identifying a first gaze direction corresponding to a first location within the environment of the vehicle, and subsequently determining whether a gaze of a driver corresponds to the first gaze direction (see at least: Hanna, Paragraphs [0049], [0051]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of 
Furthermore, if it is found that Mangal is not deemed to implicitly possess or inherently contain the limitation determining whether a first gesture corresponds to the at least one gaze direction of the gaze pattern when the first gaze does not correspond to at least one gaze direction of the gaze pattern, then Lee is relied upon to teach this feature.  Mangal discloses an invention for performing a verification that a driver is aware of an environment surrounding a vehicle before transitioning control of the vehicle from an autonomous mode to a manual driving mode (see at least: Mangal, Paragraphs [0015], [0025], [0040]).  Mangal primarily relies on using a gaze-direction of the driver to ensure that the driver has visually recognized the environment outside the vehicle.  Mangal also recognizes that there are instances when it would be difficult to determine a driver’s gaze-direction, for example, because the driver is wearing dark glasses, and/or there are instances of targets in the environment that are so close together that a change in gaze-direction to recognize the targets individually is difficult 

Regarding Claim 12:
Mangal is deemed to disclose, or alternatively modified Mangal teaches, the method of claim 11, further comprising: 
determining a second gaze direction corresponding to a second location within the environment, wherein the gaze pattern comprises the first gaze direction corresponding to the first location and the second gaze direction corresponding to the second location within the environment of the vehicle (see at least: Mangal, Paragraphs [0016], [0018], [0031]-[0032]); Hanna, Paragraphs [0049], [0051]; and discussion of claim 1 above). 

Regarding Claim 13:
Mangal is deemed to disclose, or alternatively modified Mangal teaches, the method of claim 12, further comprising: 
determining an elapsed time from the first gaze of the driver corresponding to the first location, wherein when the elapsed time is greater than a predefined amount of time, the gaze pattern is restarted (see at least: Mangal, Paragraphs [0018], [0020]-[0021], [0031]-[0032], [0035], and Fig. 3). 

Regarding Claim 14:
Mangal is deemed to disclose, or alternatively modified Mangal teaches, the method of claim 11, wherein the gaze pattern includes a gaze upon a stoplight located in the environment of the vehicle (see at least: Mangal, Paragraphs [0012], [0016], [0022], [0029]). 

Regarding Claim 15:
Mangal is deemed to disclose, or alternatively modified Mangal teaches, the method of claim 11, wherein the gaze pattern is not predefined by the driver because the processor or controller defines the gaze pattern based on the number of relevant targets that have been detected and classified as requiring verification of being seen by the driver (see at least: Mangal, Paragraphs [0016], [0018], [0026], [0029], [0031]-[0032]).

Regarding Claim 17:
Mangal is deemed to disclose, or alternatively modified Mangal teaches, the method of claim 11, wherein the transfer of control includes a transfer from an autonomous driving mode to a human driving mode (see at least: Mangal, Paragraphs [0011], [0016], [0036], [0038]). 

Regarding Claim 20:
the method of claim 11, further comprising: 
updating the gaze pattern in response to an elapsed amount of time or a change in the environment of the vehicle (see at least: Mangal, Paragraphs [0020], [0031]-[0032], and Fig. 3).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mangal et al. (U.S. Publication No. 2020/0004244 A1) or, alternatively, over Mangal et al. (U.S. Publication No. 2020/0004244 A1) in view of Hanna (U.S. Publication No. 2018/0086339 A1) and Lee et al. (U.S. Publication No. 2020/0241824 A1) (hereinafter referred to as ‘modified Mangal’), as applied to claims 1 and 11, respectively, above, and further in view of Raphael et al (U.S. Publication No. 2017/0088165 A1).

Regarding Claim 6:
Mangal, or alternatively modified Mangal, does not appear explicit regarding the system of claim 1, wherein the controller is further configured to: determine whether the first gaze of the driver is held for a predefined amount of time.  Similar to the invention of Mangal or, alternatively, modified Mangal, Raphael teaches an invention for determining whether or not a gaze of a driver corresponds to a relevant direction (see at least: Raphael, Paragraphs [0040], [0043]).  Raphael teaches determining whether the first gaze of the driver is held for a predefined amount of time (see at least: Raphael, Paragraph [0025]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the 

Regarding Claim 16:
Mangal, or alternatively modified Mangal, does not appear explicit regarding the method of claim 11, further comprising: determining whether the first gaze of the driver is held for a predefined amount of time.  Similar to the invention of Mangal or, alternatively, modified Mangal, Raphael teaches an invention for determining whether or not a gaze of a driver corresponds to a relevant direction (see at least: Raphael, Paragraphs [0040], [0043]).  Raphael teaches determining whether the first gaze of the driver is held for a predefined amount of time (see at least: Raphael, Paragraph [0025]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Raphael in the invention of Mangal, or, alternatively, in the invention of modified Mangal such that a determination was made whether the driver’s gaze towards a relevant target was held for a predefined amount of time.  One would have been motivated to determine whether the driver’s gaze was held for a predefined amount of time because it would have properly ensured that the driver was looking in the required direction and has noticed the relevant target (see at least: Raphael, Paragraph [0025]).
 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mangal et al. (U.S. Publication No. 2020/0004244 A1) or, alternatively, over Mangal et al. (U.S. Publication No. 2020/0004244 A1) in view of Hanna (U.S. Publication No. 2018/0086339 A1) and Lee et al. (U.S. Publication No. 2020/0241824 A1) (hereinafter referred to as ‘modified Mangal’), as applied to claims 1 and 11, respectively, above, and further in view of Fairfield et al. (U.S. Publication No. 2016/0370801 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 8:
Cumulatively, Mangal, or alternatively modified Mangal, teaches an invention in which the vehicle transfers control of a vehicle operation from control by the controller (an autonomous driving mode) to the driver (human driving mode) in a situation in which the vehicle is unable to continue operating properly in an autonomous drive mode (see at least: Mangal, Paragraph [0015]), but does not appear explicit in that the transfer of control includes a transfer from an autonomous driving mode to a human driving mode when the vehicle is stopped.  Fairfield teaches a situation in which an autonomous vehicle is unable to continue operating properly in an autonomous drive mode, and teaches that such a situation includes the vehicle being in stopped because it has been stuck and is stationary for a predetermined period of time (see at least: Fairfield, Paragraphs [0078], [0082]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized various situations in which an autonomous vehicle would not have been able to  

Regarding Claim 18:
Cumulatively, Mangal, or alternatively modified Mangal, teaches an invention in which the vehicle transfers control of a vehicle operation from control by the controller (an automated driving mode) to the driver (human driving mode) in a situation in which the transfer of control includes a transfer from an automated driving mode to a human driving mode when the vehicle is stopped.  Fairfield teaches a situation in which an autonomous vehicle is unable to continue operating properly in an autonomous drive mode, and teaches that such a situation includes the vehicle being in stopped because it has been stuck and is stationary for a predetermined period of time (see at least: Fairfield, Paragraphs [0078], [0082]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized various situations in which an autonomous vehicle would not have been able to continue in an autonomous driving mode, including the situation taught by Fairfield in which the autonomous vehicle became stuck and was not moving for a predetermined period of time (i.e., the vehicle was stopped), and that such a situation would have been applicable to the invention of Mangal or, alternatively, modified Mangal.  The claim would have been obvious because a particular known technique of identifying that an autonomous vehicle being stuck, and therefore stopped, and unable to continue driving autonomously was a situation in which the autonomous vehicle requires intervention for the vehicle to proceed with driving was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique of identifying such a situation would have yielded predictable results in the invention of Mangal or, alternatively, modified Mangal.  Here, when the autonomous vehicle of Mangal or, alternatively, modified Mangal had recognized that it was stuck and not moving for a predetermined amount of time as taught by Fairfield, then the invention of Mangal or, alternatively, . 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mangal et al. (U.S. Publication No. 2020/0004244 A1) or, alternatively, over Mangal et al. (U.S. Publication No. 2020/0004244 A1) in view of Hanna (U.S. Publication No. 2018/0086339 A1) and Lee et al. (U.S. Publication No. 2020/0241824 A1) (hereinafter referred to as ‘modified Mangal’), as applied to claims 1 and 11, respectively, above.

Regarding Claim 9:
Mangal, or alternatively modified Mangal, does not appear explicit regarding the system of claim 1, wherein the gaze pattern is order independent. However, Mangal, or alternatively modified Mangal, makes no explicit disclosure about the gaze pattern being order dependent or order independent.  Rather, Mangal discloses, or alternatively modified Mangal teaches, simply determining whether or not the driver has gazed at all the primary targets within a predetermined primary time (see at least: Mangal, Paragraphs [0018], [0031], without requiring an order in which the driver must gaze at each of the primary targets.  It would have been obvious before the effective filing date of the claimed invention to have recognized that the gaze pattern of Mangal, or alternatively modified Mangal, encompasses an order independent gaze pattern so long 

Regarding Claim 19:
Mangal, or alternatively modified Mangal, does not appear explicit regarding the method of claim 11, wherein the gaze pattern is order independent.  However, Mangal, or alternatively modified Mangal, makes no explicit disclosure about the gaze pattern being order dependent or order independent.  Rather, Mangal discloses, or alternatively modified Mangal teaches, simply determining whether or not the driver has gazed at all the primary targets within a predetermined primary time (see at least: Mangal, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of Hyuga et al. (WO 2018/150677 A1, as cited in the IDS dated 12/07/2018) and Kim (US 2016/0209840 A1) teach an invention in which before a vehicle operation is transferred from under control of the vehicle to a driver, a gaze of the driver is verified as matching a location of an object within an environment of the vehicle in order to ensure that the driver has recognized a situation around the vehicle before operating the vehicle manually.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nadeem Odeh/Primary Examiner, Art Unit 3669